IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-22-00045-CR

BENJAMIN ALAN MORRISON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2010-997-C1


                           MEMORANDUM OPINION

       Benjamin Alan Morrison filed a pro se notice from the trial court's denial of his

motion for judgment nunc pro tunc. We do not have jurisdiction of an appeal from an

order denying a motion for judgment nunc pro tunc. Everett v. State, 82 S.W.3d 735, 735

(Tex. App.—Waco 2002, pet. dism'd).

       Accordingly, we dismiss this appeal for want of jurisdiction. Morrison’s motion

for extension of time to file a reporter’s record is dismissed as moot.



                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Smith, and
       Justice Wright 1
Appeal dismissed
Opinion delivered and filed May 25, 2022
Do not publish
[CR25]




1
  The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

Morrison v. State                                                                                  Page 2